          Case 8:20-cv-00587-WFJ-SPF Document 5 Filed 03/13/20 Page 1 of 2 PageID 41

$2  5HY  6XPPRQV LQ D &LYLO $FWLRQ


                                     81,7(' 67$7(6 ',675,&7 &2857
                                                                 IRU WKH
                                                        0LGGOH 'LVWULFW RI )ORULGD


   5REHUW 0HUFHG ,QGLYLGXDOO\ DQG RQ EHKDOI RI WKH
               (VWDWH RI (OYLD 5LYHUD


                           Plaintiff(s)
                               Y                                          &LYLO$FWLRQ1RFY763)
         1RYDUWLV 3KDUPDFHXWLFDOV &RUSRUDWLRQ



                         Defendant(s)


                                                   6800216 ,1 $ &,9,/ $&7,21

7R (Defendant’s name and address) 1RYDUWLV3KDUPDFHXWLFDOV&RUSRUDWLRQ
                                          &25325$7,216(59,&(&203$1<
                                          35,1&(7216287+&25325$7(&75
                                          67(&+$5/(6(:,1*%/9'
                                          (:,1*1-



         $ ODZVXLW KDV EHHQ ILOHG DJDLQVW \RX

        :LWKLQ  GD\V DIWHU VHUYLFH RI WKLV VXPPRQV RQ \RX QRW FRXQWLQJ WKH GD\ \RX UHFHLYHG LW ² RU  GD\V LI \RX
DUH WKH 8QLWHG 6WDWHV RU D 8QLWHG 6WDWHV DJHQF\ RU DQ RIILFHU RU HPSOR\HH RI WKH 8QLWHG 6WDWHV GHVFULEHG LQ )HG 5 &LY
3  D  RU  ² \RX PXVW VHUYH RQ WKH SODLQWLII DQ DQVZHU WR WKH DWWDFKHG FRPSODLQW RU D PRWLRQ XQGHU 5XOH  RI
WKH )HGHUDO 5XOHV RI &LYLO 3URFHGXUH 7KH DQVZHU RU PRWLRQ PXVW EH VHUYHG RQ WKH SODLQWLII RU SODLQWLII¶V DWWRUQH\
ZKRVH QDPH DQG DGGUHVV DUH )UDQFLVFR $ $OELWHV 
                                          3$5.(5 :$,&+0$1 //3
                                           5LYHUYLHZ &HQWHU %RXOHYDUG
                                          6XLWH 
                                          %RQLWD 6SULQJV )ORULGD 


       ,I \RX IDLO WR UHVSRQG MXGJPHQW E\ GHIDXOW ZLOO EH HQWHUHG DJDLQVW \RX IRU WKH UHOLHI GHPDQGHG LQ WKH FRPSODLQW
<RX DOVR PXVW ILOH \RXU DQVZHU RU PRWLRQ ZLWK WKH FRXUW



                                                                             CLERK OF COURT
                                                                                          T


          Mar 13, 2020                                                                                 BrendaNapier
'DWH
                                                                                       Signature off C
                                                                                                     Clerk
                                                                                                       lerk
                                                                                                       lerk
                                                                                                       le rk oorr De
                                                                                                                  D
                                                                                                                  Depu
                                                                                                                  Deputy
                                                                                                                    epu
                                                                                                                     puuty
                                                                                                                        ty C
                                                                                                                        ty Clerk
                                                                                                                             lerk
                                                                                                                             le rk
           Case 8:20-cv-00587-WFJ-SPF Document 5 Filed 03/13/20 Page 2 of 2 PageID 42

$2  5HY  6XPPRQV LQ D &LYLO $FWLRQ 3DJH 

&LYLO $FWLRQ 1R

                                                    3522) 2) 6(59,&(
                    (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

          7KLV VXPPRQV IRU (name of individual and title, if any)
ZDV UHFHLYHG E\ PH RQ (date)                                        

          u , SHUVRQDOO\ VHUYHG WKH VXPPRQV RQ WKH LQGLYLGXDO DW (place)
                                                                             RQ (date)                              RU

          u , OHIW WKH VXPPRQV DW WKH LQGLYLGXDO¶V UHVLGHQFH RU XVXDO SODFH RI DERGH ZLWK (name)
                                                               D SHUVRQ RI VXLWDEOH DJH DQG GLVFUHWLRQ ZKR UHVLGHV WKHUH
          RQ (date)                              DQG PDLOHG D FRS\ WR WKH LQGLYLGXDO¶V ODVW NQRZQ DGGUHVV RU

          u , VHUYHG WKH VXPPRQV RQ (name of individual)                                                                     ZKR LV
           GHVLJQDWHG E\ ODZ WR DFFHSW VHUYLFH RI SURFHVV RQ EHKDOI RI (name of organization)
                                                                             RQ (date)                              RU

          u , UHWXUQHG WKH VXPPRQV XQH[HFXWHG EHFDXVH                                                                             RU

          u 2WKHU (specify):




          0\ IHHV DUH                          IRU WUDYHO DQG                   IRU VHUYLFHV IRU D WRWDO RI                     


          , GHFODUH XQGHU SHQDOW\ RI SHUMXU\ WKDW WKLV LQIRUPDWLRQ LV WUXH


'DWH
                                                                                         Server’s signature



                                                                                     Printed name and title




                                                                                         Server’s address

$GGLWLRQDO LQIRUPDWLRQ UHJDUGLQJ DWWHPSWHG VHUYLFH HWF
